DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Whitlatch (U.S. Patent 5,303,998) in view of Ness (U.S. Publication 2014/0029872).
Regarding claim 1, Whitlach teaches a well material distribution system (Figure 1A); with a material containing sack with a hopper (items 64 and 63); at least one mixing vessel disposed in direct communication with the sack (item 11 which has material fall from the sack via the hopper which is considered in direct communication), the at least one mixing vessel configured to simultaneously handle a plurality of well materials and receive the at least one well material directly from the sack (item 11 has materials feed from items 30 and item 63 ). Regarding claim 2, Whitlach teaches wherein the at least one mixing vessel is disposed within a plane beneath the hopper for holding a sack (item 11 is beneath item 63), and further comprising at least one gravity flow conduit directly connecting the at least one mixing vessel to the automatic sack cutting machine along an uninclined material transfer path (item 7 bends proximate item 11 which is perpendicular to a horizontal at which it feeds, which is considered uninclined and a gravity feed).
Regarding claims 1 and 2, Whitlach teaches a sack (item 64) but is silent to a sack cutting machine. 
Regarding claims 1 and 2, Ness teaches a sack cutting machine (paragraph 19, last sentence of the paragraph).
It would have been obvious to one of ordinary skill in the art to modify the hopper for the sack of Whitlatch with the cutting machine of Ness in order to allow for a more efficient mixing process.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Whitlatch (U.S. Patent 5,303,998) in view of Ness (U.S. Publication 2014/0029872) in further view of Ishida (U.S. Publication 2013/0315030).
Whitlach is silent to the language of claims 3 and 4. 
Regarding claims 3 and 4, Ness teaches a sack cutting machine (paragraph 19, last sentence of the paragraph).
Regarding claim 3, Ishida teaches further comprising at least one metering screw connecting the at least one mixing vessel directly to the hopper along an uninclined material transfer path (figure 20 which teaches a metering screw inside item 546 which is straight downward and considered on an uninclined path). Regarding claim 4, Ishida teaches wherein the at least one metering screw is disposed at a downward angle from the automatic sack cutting machine to the at least one mixing vessel (screw in pipe item 546 is straight downward and therefore considered at a downward angle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/ANSHU BHATIA/Primary Examiner, Art Unit 1774